JOHNSON, J.
Action by a real estate agent to-recover a commission. The first trial of the canse resulted in a verdict for plaintiff which the court set aside on motions for new trial and in arrest of judgment and plaintiff appealed to this court. We affirmed the judgment, holding that no error was committed in granting a new trial (119 Mo. App. 231). At the second trial, verdict and judgment were for defendant and plaintiff again appealed. We do not find any material difference in the evidentiary facts adduced at the two trials and, since the law of the case was fully discussed and determined in our former opinion, and we find that the rules and principles announced were followed and applied at the second trial, we perceive no good reason for retraveling ground once thoroughly covered. Accordingly, the judgment is affirmed.
All concur.